TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00284-CR


Juan Manuel Cervantes, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 02-190-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






Appellant Juan Manuel Cervantes pleaded guilty to aggravated assault.  See Tex. Pen.
Code Ann. § 22.02 (West 1994).  The court adjudged him guilty and sentenced him to twenty years'
imprisonment.

The clerk's record contains a written waiver of appeal signed by appellant.  This
document reflects a knowing and voluntary waiver of the right to appeal and was signed on the day
sentence was imposed in open court.  A defendant who knowingly and intelligently waives his right
to appeal may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);
Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  Appellant sought and was refused
permission to appeal.

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   June 13, 2002
Do Not Publish